  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 1 of 14 PageID #: 17


RMT:MTK                                  |:L;
F.#2014R00043                           Cl. irxf-

UNITED STATES DISTRICT                   'U PM U- 25
EASTERN DISTRICT OF NEW                          "T           17-M-82
_________                                       i ;CT         second amended
                                    ^                         COMPLAINT AND
UNITED STATES OF AMERICA                                      AFFIDAVIT IN
                                                              SUPPORT OF
      -against-                                               APPLICATION FOR
                                                              ARREST WARRANT
ANTON BOGDANOV,
   also known as "Kusok,"                                     (18 U.S.C. §§ 641,1028A(a)(l),
                                                              1030(a)(2)(B)&(C), 1349, 1956(h),
                     Defendant.                               2 and 3551 M seo.^
__________                          _X


EASTERN DISTRICT OF NEW YORK,SS:

              Seth D. Rose, being duly sworn, deposes and states that he is a Special Agent

with the Internal Revenue Service - Criminal Investigation ("IRS-CI") duly appointed

according to law and acting as such.

Count One: Conspiracv to Commit Wire Fraud

              In or about and between June 2014 and November 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANTON BOGDANOV,also known as "Kusok," together with others, did

knowingly and intentionally conspire to devise a scheme and artifice to defraud the United

States, and to obtain money and property by means of materially false and fraudulent

pretenses, representations and promises, and for the purpose of executing such scheme and

artifice, to transmit and cause to be transmitted by means of wire communication in interstate

and foreign commerce, writings, signs, signals, pictures and sounds,to wit: electronic

communications to computers and servers in the United States and elsewhere, emails and
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 2 of 14 PageID #: 18


                                                                                            2


other online communications, and monetary transfers, contrary to Title 18, United States

Code, Section 1343.

              (Title 18, United States Code, Sections 1349 and 3551 et seq.)

Count Two: Unauthorized Computer Intrusions

              In or about and between June 2014 and November 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANTON BOGDANOV,also known as "Kusok," together with others, did

intentionally access a computer without authorization and exceeded authorized access, and

thereby obtained infomation from any department and agency ofthe United States, to wit:

tax transcripts from the United States Department ofthe Treasury, the value of which

exceeded $5,000.

               (Title 18, United States Code, Sections 1030(a)(2)(B), 2 and 3551 et seq.)

Count Three: Unauthorized Computer Intrusions

              In or about and between April 2016 and December 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANTON BOGDANOV,also known as "Kusok," together with others, did

intentionally access a computer without authorization and exceeded authorized access, and

thereby obtained information from a protected computer, to wit: tax filings from tax

preparation firms,for the purposes of commercial advantage and private financial gain.

               (Title 18, United States Code, Sections 1030(a)(2)(C), 2 and 3551 ^^.)
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 3 of 14 PageID #: 19


                                                                                             3


Count Four: Theft of Government Property


              In or about between June 2014 and November 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANTON BOGDANOV,also known as "Kusok," together with others, did

knowingly, willfully and without lawful authority embezzle, steal, purloin and convert to his

own use and the use of another records, vouchers, money and things of value ofthe United

States and a department and agency thereof, to wit: income tax refunds from the U.S.

Department ofthe Treasury, the aggregate value of which exceeded $1,000, and did receive,

conceal and retain the same with intent to convert it to his use and gain, knowing it had been

embezzled, stolen, purloined and converted.

              (Title 18, United States Code, Sections 641,2 and 3551 et seq.I

Count Five: Monev Laundering Conspiracv


              In or about and between June 2014 and November 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANTON BOGDANOV,also known as "Kusok," together with others, did

knowingly and intentionally conspire to transport, transmit and transfer monetary

instruments and funds from a place in the United States to and through a place outside the

United States and to a place in the United States from and through a place outside the United

States knowing that the monetary instruments and fimds involved in the transportation,

transmission and transfer represented the proceeds ofsome form of unlawful activity, and

knowing that such transportation, transmission and transfer was designed in whole and in

part to conceal and disguise the nature, location, source, ownership and control ofthe
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 4 of 14 PageID #: 20


                                                                                                 4


proceeds of one or more specified unlawful activities, to wit: wire fraud, in violation of Title

18, United States Code, Section 1343, and wire fraud conspiracy, in violation of Title 18,

United States Code, Section 1349, contrary to Title 18, United States Code, Section

1956(a)(2)(B)(i).

              (Title 18, United States Code, Sections 1956(h) and 3551 et seq.l

Count Six: Aggravated Identitv Theft


              In or about and between June 2014 and November 2016, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ANTON BOGDANOV,also known as "Kusok," together with others, during and

in relation to the wire fraud conspiracy charged above, did knowingly and intentionally

transfer, possess and use, without lawful authority, one or more means ofidentification of

other persons, to wit: social security numbers and other personally identifiable information,

knowing that these means of identification belonged to said persons.

              (Title 18, United States Code, Sections 1028A(a)(l), 1028A(b), 1028A(c)(4),

2 and 3551 et seq.l

              The source of your deponent's information and the grounds for his belief are

as follows:


              1.      I have been a Special Agent with IRS-CI since 2014. I am responsible

for conducting and assisting in investigations into the activities of individuals and criminal

groups responsible for crimes related to computers and use ofthe internet, including access

device fraud and tax fraud. I have participated in investigations involving search warrants

and arrest warrants. As a result of my training and experience,I am familiar with the
   Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 5 of 14 PageID #: 21


                                                                                             5


techniques and methods of operation used by individuals involved in criminal activity to

conceal their activities from detection by law enforcement authorities.

                2.    The facts in this affidavit come from my personal observations, my

training and experience, information obtained from other agents, cooperating witnesses and a

review of records and documents. Because the purpose ofthis affidavit is limited to

demonstrating probable cause for the requested warrant, it does not set forth all of my

knowledge about this matter. In addition, when I rely on statements made by others, such

statements are set forth only in part and in substance unless otherwise indicated.

A.     The Criminal Scheme


                3.    In February 2014,the Federal Bureau ofInvestigation("FBI")

identified and arrested an individual for committing access device fraud. Following the

arrest, the individual became a cooperating witness("CW-1")for the government.'

Following his/her arrest, CW-1 continued to receive and carry out instructions from

individuals with whom he/she worked.


                4.    Pursuant to information provided by CW-1,the FBI began

investigating a co-conspirator("CW-2"). In February 2016,the FBI arrested CW-2. CW-2

also began cooperating with the government's investigation.^




'      CW-1 has since pleaded guilty to, among other crimes, access device fraud and
aggravated identity theft. CW-1 is cooperating in the hopes ofreceiving leniency at sentencing,
and his/her information has proven reliable and has been corroborated.
^      CW-2 has since pleaded guilty to, among other crimes, access device fraud, theft of
government property and aggravated identity theft. CW-2 is cooperating in the hopes of
receiving leniency at sentencing, and his/her information has proven reliable and has been
corroborated.
    Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 6 of 14 PageID #: 22


                                                                                                     6


                 5.      Through interviews, a review of chat logs and other investigation, the

FBI learned that CW-1 provided, among other things,"cashing" services for CW-2 since in

or around March 2013. Specifically, CW-2 fraudulently obtained prepaid debit cards using

stolen personally identifiable information ("PIT") and loaded the cards with funds obtained

through a variety of criminal schemes,including income tax refund fraud and ransomware.

CW-1 was responsible for "cashing out" the prepaid debit cards and forwarding the funds

(less CW-l's fee) at the direction of CW-2.^

                 6.      CW-2 frequently provided his/her services (i.e., obtaining, loading and

cashing out fraudulently obtained prepaid debit cards)to others whom he/she met in various

online criminal forums.


                 7.      On or about June 25, 2014, an individual with the online moniker

"Kusok" sent a private message to CW-2 asking if CW-2 could provide prepaid cards that

could receive direct deposits from the Internal Revenue Service ("IRS")."* In this message,

Kusok provided hisjabber account^ to CW-2 for further communication.




^         "Cashing out" means withdrawing the funds from the debit cards. That can be done
through a variety of mechanisms,including withdrawing cash from banks or ATMs and
electronically transferring the funds from the debit cards to other accounts.
^         The FBI was able to recover chats between CW-2 and Kusok from CW-2's computer
following CW-2 arrest and also preserved chats between CW-2 and Kusok post-dating CW-2's
arrest.

^         Jabber is a chat protocol that allows for private hosting ofservers, in contrast to corporate
hosting by companies such as Yahoo! and Google. Moreover,jabber allows for encryption,
which permits users to keep their communications private, even from the administrators ofthe
servers through which their communications were routed. Jabber is thus known as a secure chat
protocol that can be used by criminals to evade detection by law enforcement.
    Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 7 of 14 PageID #: 23


                                                                                               7


               8.     On or about July 25, 2014,Kusok told CW-2,in sum and substance,

that he had the ability to file for hundreds ofthousands of dollars in business tax refunds

using what CW-2 understood to be fraudulently obtained information. Kusok sought

prepaid debit cards from CW-2. It was CW-2's understanding that Kusok provided the

prepaid debit card information^ to the IRS in the fraudulent tax filings as the account to

which the return should be deposited.

               9.     On July 27,2014, Kusok asked CW-2 to provide 21 prepaid debit

cards. In response, CW-2 electronically sent Kusok 10 fraudulently obtained prepaid debit

cards that same day, and an additional 11 the next day.^ CW-2 also told Kusok that he/she

could supply additional prepaid debit cards if Kusok provided PII ofindividuals with which

to apply for prepaid debit cards.

               10.    On or about July 31, 2014, Kusok informed CW-2 that there was

money on some ofthe prepaid debit cards that CW-2 had previously provided. CW-2

informed Kusok that those prepaid debit cards had in fact already been cashed. Kusok

provided a WebMoney^ address to which CW-2 was to send Kusok's share ofthe proceeds,

which was 55 percent.

               11.    CW-2 understood that Kusok prepared fraudulent tax filings using PII

and banking, earnings and other information from the tax transcripts oftax filers from prior



^      Certain prepaid debit cards have routing numbers and account number and can receive
deposits in the same fashion as bank accounts.
^      CW-2 did not send the physical cards, but provided Kusok electronically with the
information from the cards for Kusok to use with his tax filings.
^      WebMoney is a virtual currency exchange based in Russia, which uses WebMoney units
(WM)as currency.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 8 of 14 PageID #: 24


                                                                                                 8


years.^ As part oftheir working arrangement, CW-2 asked Kusok to teach him/her how to

apply for tax refunds. On or about August 2,2014, Kusok electronically sent CW-2

instructions on how to unlawfully obtain tax transcripts from the IRS through its website.

               12.       On or about August 20,2014, Kusok electronically sent CW-2 PIT for

10 individuals and requested that CW-2 apply for prepaid debit cards that could accept

government payment, and specifically mentioned Akimbo Card. Based on my training and

experience,"cards that can accept government payment" refers to prepaid debit cards that

have associated routing and account numbers, like a bank account.

               13.       On or about September 16,2014, Kusok sent additional PII to CW-2

and said he could provide PII for 10 to 15 individuals per week.

               14.       Thereafter, until approximately January 2016, Kusok continued to send

PII to CW-2,and CW-2 used the PII to open prepaid debit cards for use by Kusok in the tax

refund fraud scheme. After CW-2 obtained the prepaid cards, he/she would electronically

send the card information to Kusok for use in fraudulent tax filings. Approved tax refunds

would then be deposited onto the prepaid debit cards, whereupon CW-2 would instruct CW-1

to cash out the cards.

               15.       Between approximately September 2014 and January 2016, according

to CW-2,Kusok sent PII for more than 350 individuals, which PII CW-2 used to obtain

prepaid debit cards. Ofthose, based on the addresses listed, at least 10 ofthe individuals

resided in the Eastern District of New York. Analysis of a file found on CW-2's computer



^      A tax transcript is a copy of a tax filer's prior tax return filing. The IRS keeps records
oftax transcripts, and obtaining an individual's tax transcript would provide a criminal sufficient
information with which to file a fraudulent return in the victim's name.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 9 of 14 PageID #: 25


                                                                                                 9


confirms CW-2's account of the criminal scheme. Analysis of records found on CW-2's

computer also confirms that CW-2 processed at least $445,000 in fraudulent tax filings for

Kusok in 2015. In subsequent chats between CW-2 and "Kusok," Kusok confirmed that his

scheme involved using unlawfully obtained tax transcripts from the IRS website.

              16.     The Department of Treasury has verified that more than $1,000,000 in

tax refund monies were issued pursuant to this fraudulent scheme in 2015 alone. The

Department of Treasury has based its loss calculation on a comparison of CW-2's records

with its own records of refunds requested and issued as well as an analysis of common IP

addresses and Device IDs'° used by Kusok to submit false tax filings.

              17.     On or about April 15, 2016, Kusok told CW-2 in a consensually

monitored jabber chat that he had purchased remote desktop protocol("RDF")access to the

computer networks of numerous tax preparation firms. Kusok stated that he electronically

changed the tax filings ofthe firm's clients so that the account and routing numbers listed in

filings(and to which refunds were to be paid) were those of his prepaid debit cards. Kusok

stated he paid approximately $3,000 to $4,000 for each set of RDF access credentials he

obtained. Kusok did not specify from whom he had obtained the RDF credentials, but based

on my training and experience,I am aware that stolen credentials such as RDF credentials

can be purchased via online criminal forums.




        A Device ID is an algorithm comprised of different characteristics of any electronic
device that accesses the Treasury Department's tax filing system. The specific characteristics
that are used to generate a particular device's Device ID may differ depending on the software
utilized by the device. Device IDs can be used to identify when the same device has logged
onto the Treasury Department's tax filing system.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 10 of 14 PageID #: 26


                                                                                             10


               18.     Based on my training and experience, I am aware that RDP credentials

allow a user to log into a computer network from a remote location. If a criminal such as

Kusok connects remotely to a tax preparation firm's computer system using stolen

credentials of an authorized user, he can alter the tax returns ofthe firm's clients.

Specifically, RDP access would allow Kusok to change the account and routing numbers of

the accounts to which the tax refunds are to be deposited and substitute that with account

information from the prepaid debit cards provided by CW-2. Kusok told CW-2 that, while

he had access to a firm's network, he also typically downloaded the preparation firm's client

data for future use.


               19.     On or about April 21, 2016, Kusok told CW-2 in a consensually

monitored jabber chat he had three databases containing tax information for approximately

1,000 individuals, which he said he obtained from tax preparation companies through RDP

access. Kusok explained that he was planning to purchase RDP access to another tax

preparation firm for $2,700. Kusok further stated that he believed he would then have

access to tax information for an additional 3,000 individuals.

               20.     On or about June 10,2016, Kusok told CW-2 in a consensually

monitored jabber chat that he had a 90 percent success rate in that year's tax season, and that

he used RDP access to change the direct deposit information on the tax filings, which

amounted to more than $2,000,000 in refunds. However,Kusok reported that the refunds

were never released by the IRS onto the prepaid debit card accounts. Kusok believed the tax

refunds were blocked by the IRS because the name on the prepaid debit cards did not match

the name on the tax return filing.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 11 of 14 PageID #: 27


                                                                                             11


              21.     By tracking the prepaid debit cards fraudulently obtained by CW-2

(and later cashed out by CW-1),the FBI,in conjunction with the IRS, was able to identify

tax filings affected by Kusok's criminal scheme.'' The investigation identified six

accounting firms in the United States that prepared tax returns in which CW-2's prepaid

debit cards were listed as the direct deposit account for the return. Interviews ofthese firms

confirm that they were the subject of an RDP breach and that the firms did not intentionally

submit those prepaid debit card account numbers with the filings. One ofthe firms is

located in the Eastem District ofNew York.

              22.     On or about November 11,2016, Kusok sent to CW-2 PII belonging to

an individual that the FBI has confirmed is a U.S. citizen.   Kusok stated that he obtained the

PII by obtaining the tax transcript for this individual from the IRS website. Kusok indicated

that he wanted CW-2 to obtain a prepaid debit card using the PII.

              23.     On or about December 31,2016, Kusok sent CW-2 a private message,

which message contained PII for approximately 30 individuals. The investigation revealed

that most ofthese individuals reside in Idaho. Together with the IRS,the FBI identified an

accounting and tax preparation firm as the source ofthe PII. An interview with the firm

revealed that it was recently the victim of an unauthorized RDP access to its network.

Investigation further revealed that in and around December 15, 2016,someone had created

folders in one ofthe firm's network user accounts and placed more than 500 copies oftax




''     CW-1 was proactively cooperating with the government's investigation for the entire
time period during which CW-2 and Kusok worked together and was responsible for "cashing
out" the prepaid debit cards. As such, the FBI was able track the prepaid cards that CW-1
cashed at CW-2's direction.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 12 of 14 PageID #: 28


                                                                                                 12


returns ofthe firm's clients in these folders. The firm confirmed that these folders had not

been created by any of its employees. Additionally, these folders had been compressed into

.rar files.   Based on my training and experience,I believe that the compression ofthese tax

returns into .rar files is indicative ofthat data having been exfiltrated, because compressing

data renders it easier to transmit via the internet.

B.      Kusok is the Defendant Anton Bogdanov


               24.     As set forth below,the investigation has revealed that Kusok is an

individual named "Anton Bogdanov," that is, the defendant.

               25.     Investigation also revealed that the user Kusok on the online criminal

forum Verified used the ICQ number 275232. User Kusok on online criminal websites

Cardingworld.ee and Carder.su also used the ICQ number 275232. On Cardingworld.cc,

Kusok registered using the email address durmalin88@mail.ru (the "durmalin88 email").

               26.     The durmalin88 email is also the registrant for the domain ba-bola.com

and multiple other domains. The registrant's name on these domains is "Anton Bogdanov."

The registrant's telephone number is a number ending in 1059(the "1059 number"), which

resolves to Moscow, Russia.

               27.     The durmalin88 email is also the recovery email for an Apple account.

Anton Bogdanov is listed as the name on the account, and the primary email address for the

Apple account is babolaru@gmail.com.




      Rar files are data containers, storing one or more files in compressed form.
Compressing data makes the data easier to transfer.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 13 of 14 PageID #: 29


                                                                                              13


              28.     Records received from Google reveal that both babolaru@gmail.com

and another email account, b0gdap777@gmail.com, list the durmalinSS email as the

recovery email for each. The name on these gmail accounts is Cyrillic for Anton

Bogdanov. These records also reveal that these gmail accounts are associated with the 1059

number.


              29.     Investigation also revealed a mail.ru domain that contains a user profile

page for the durmalinSS email account. The name on the profile page is "Anton Bogdanov"

(translated from Russian) and contains approximately 20 user-uploaded photographs.'^

              30.     A search on Russian social networking site Vkontakte(commonly

referred to as "VK")for user "Anton Bogdanov" revealed an account containing over 200

user-uploaded photographs, which included the same 20 photographs found in the mail.ru

domain associated with the durmalinSS email. Photos posted on this account repeatedly

show one particular male, whom I assess to be BOGDANOV.




       This profile page is linked to the durmalinSS email, which is also hosted by mail.ru and
appears to function like a social networking page.
  Case 1:17-mj-00082-ST Document 5 Filed 12/04/18 Page 14 of 14 PageID #: 30


                                                                                     14


             WHEREFORE your deponent respectfully requests that an arrest warrant issue

for the defendant ANTON BOGDANOV,also known as "Kusok," so that he may be dealt

with according to law.

                                                          n
                                                  Jui
                                              Seth D. Rose
                                              Special Agent,IRS-CI


Sworn to before me this
4th day ofDecember 2018



THE HONORABLE ROBERT M^EVY
UNITED STATES MAGIST^<TE JUDGE
EASTERN DISTRICT OF TOW YORK
